 



Exhibit 10.53
AGREEMENT
This is a complete and final Agreement between STUART REED (for yourself, your
spouse and anyone acting for you) (“you”), and Motorola, Inc. (for itself, its
subsidiaries and affiliates, its and their successors, and anyone acting for any
of them) (“Motorola”) that resolves all matters between you and Motorola. This
Agreement has been individually negotiated and has not been reached as part of a
group incentive or other separation program. In consideration for the payments
and benefits provided under this Agreement, you and Motorola agree to the
following terms of your separation from Motorola:
     1. SEPARATION. All your duties and responsibilities as an employee, officer
and/or director of Motorola and its subsidiaries and affiliates shall end
effective April 4, 2008 (the “Transition Date”) and you shall no longer be an
officer of Motorola as of that date. Your employment by Motorola shall continue
through December 31, 2008 (“Separation Date”). At Motorola’s request, you shall
execute any and all documents reasonably necessary to confirm the cessation of
your service as a director and/or officer of Motorola and its subsidiaries
and/or affiliates.
     2. TRANSITION ALLOWANCE AND SEPARATION ALLOWANCE. Motorola will pay you at
your regular base salary rate at regular payroll intervals, less applicable
state and federal payroll deductions, between your Transition Date and
Separation Date. The total gross amount of these payments is Four Hundred
Forty-Five Thousand Four Hundred Seventy-Nine Dollars and Forty-Five Cents
($445,479.45) (“Transition Allowance”). Motorola also will pay you a lump sum
Separation Allowance in the amount of One Million Five Hundred Four Thousand
Five Hundred Twenty Dollars and Fifty-Five Cents ($1,504,520.55), less
applicable state and federal payroll tax deductions, within thirty (30) days
after you have signed, returned and not revoked a supplemental release attached
as Attachment A, provided such amount will in all events be paid no later than
March 15 of the year following the year in which the Transition Date occurs..
Signature of Attachment A is a condition to your receiving the Separation
Allowance and other consideration under this Agreement. The Transition and
Separation Allowances include and exceed any paid time off or any other amounts
that are unpaid as of your Separation Date. You will receive a 2007 bonus under
the Motorola Incentive Plan and a bonus for the 2005-2007 performance period
under the 2005 Motorola Long Range Incentive Plan, and you will be eligible for
a 3/12 pro rata bonus under the 2008 Motorola Incentive Plan. You agree that you
will not receive any other bonuses or incentives under any Motorola annual or
long-range incentive plan and that any claims to such additional bonuses or
incentives are waived and released pursuant to paragraph 13 below. You will only
be paid the amounts specifically identified in this Agreement and will not
receive any additional payments from Motorola. Each payment under this Agreement
to you, including payments pursuant to this Section 2 and reimbursements under
Section 7, will be considered a separate payment and not one of a series of
payments for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
     3. HEIRS/BENEFICIARIES. In the event of your death after the effective date
of this Agreement, your surviving spouse (or heirs if you are then unmarried)
shall be paid any unpaid salary and any unpaid Transition and Separation
Allowances described in this Agreement. Payments or benefits, if any, following
your death under any of the Motorola benefit or compensation plans shall be
according to the terms of those plans and any elections and/or beneficiary
designations previously made by you thereunder.
     4. BENEFIT AND COMPENSATION PLANS.
(a) Subject to Section 13 hereof, the effect of your separation and this
Agreement upon your participation in, or coverage under, any of Motorola’s
benefit or compensation plans, including but not limited to the Motorola Elected
Officers Supplemental Retirement Plan, the Motorola Elected Officers Life
Insurance Plan, the Motorola Long Range Incentive Plan for any given performance
cycle, the Motorola Incentive Plan, the Motorola Management Deferred
Compensation Plan, the Motorola Financial Planning Program, the Motorola Omnibus
Incentive Plan of 2006, any other applicable stock option plan and any
restricted stock, stock unit or SAR agreements shall be governed by the terms of
those plans and agreements. Motorola is making no guarantee, warranty or
representation in this Agreement regarding any position that may be taken by any
administrator or plan regarding the effect of this Agreement upon your rights,
benefits or coverage under those plans. Pursuant to the Motorola Management
Deferred Compensation Plan, your deferred compensation elections, and applicable
law, your deferred compensation payments will commence

 



--------------------------------------------------------------------------------



 



in accordance with the schedule outlined in Attachment B. Motorola will
reimburse you pursuant to the Motorola Financial Planning Program for services
received through and including December 31, 2009.
(b) Following your Separation Date, except in the event you violate one or more
of the restrictive covenants outlined in paragraph 8 below, each of your
outstanding stock option grants will be accorded the most favorable treatment
for which each grant qualifies per the terms of the applicable stock option
plans or award documents. Your current equity awards and their treatment upon
separation are outlined in Attachment C to this Agreement.
(c) Benefits coverage in effect on your Separation Date under the Motorola
Employee Medical Benefits Plan (“Medical Plan”), as amended from time to time,
will be continued at the regular employee contribution rate through the end of
October, 2009 , provided that you comply with all terms and conditions of the
Medical Plan, including paying the necessary contributions and provided further,
if you are reemployed with another employer and become covered under that
employer’s medical plan, the medical benefits described herein (if they are not
terminated as provided in COBRA, defined below) shall be secondary to those
provided under such other plan. The parties agree that the difference between
the cost for such coverage under COBRA, as defined below, and the amount of the
necessary contributions that you pay for such coverage will be considered
imputed income to you and you are responsible for the payment of income tax due
as a result of such imputed income. After the total period of medical benefit
continuation provided in this Agreement, you may elect to continue medical
benefits under the Medical Plan at your own expense, in accordance with COBRA.
The period of medical benefit continuation described immediately above counts
toward and reduces the maximum coverage under Section 4980B of the Internal
Revenue Code (“COBRA”), as described in Treasury Regulation Section 54.4980B-7,
A-7(a). The COBRA period commences on the first of the month following the
Separation Date.
     5. TRANSFER OF EQUIPMENT/OUTPLACEMENT. Effective on or within fourteen days
after your Transition Date, Motorola will transfer to you ownership of your
cellular phone, laptop computer (after removal and replacement of the hard
drive) and docking station. On that date you will assume responsibility for all
insurance, maintenance, service and other fees related to these items, and
Motorola will have no responsibility for them thereafter. The parties agree that
any fair market value of such items will be calculated as of the Transition Date
and that you are responsible for the payment of income tax due as a result of
this transfer. Motorola also will provide senior executive outplacement and
career continuation services by a firm to be selected by Motorola for a period
of up to one (1) year if you elect to participate in such services, provided,
however, any senior executive outplacement and career continuation services will
in all events be concluded no later than the end of the second calendar year
following the calendar year in which the Transition Date occurs.
     6. NO DISPARAGEMENT. You agree that you will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon Motorola or its good will, products or business
opportunities, or in any manner detrimental to Motorola, though you may give
truthful and nonmalicious testimony if properly subpoenaed to testify under
oath. Motorola agrees that neither Greg Brown, Marc Rothman, Dean Lindroth,
Jeremy Dale, Mike Fenger, Dan Moloney, Peter Lawson, Bruce Brda nor Mike Hickey
will, in any official capacity on Motorola’s behalf, engage in any conduct or
make any statement calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting poorly upon you, or in any manner
detrimental to you, though each may give truthful and nonmalicious testimony if
properly subpoenaed to testify under oath.
     7. COOPERATION/INDEMNIFICATION. From your Transition Date, and for as long
thereafter as shall be reasonably necessary, you agree to cooperate fully with
Motorola in any investigation, negotiation, litigation or other action arising
out of transactions in which you were involved or of which you had knowledge
during your employment by Motorola. If you incur any business expenses in the
course of performing your obligations under this paragraph, you will be
reimbursed for the full amount of all reasonable expenses upon your submission
of adequate receipts confirming that such expenses actually were incurred. All
reimbursements under this Section 7 will be for expenses incurred by you during
your lifetime. Reimbursement will be made within 90 days following the date you
submit evidence that you incurred such expenses, and in all events prior to the
last day of the calendar year following the calendar year in which you incur the
expense. In no event will the amount of expenses reimbursed in one year affect
the amount of expenses eligible for reimbursement, or in-kind benefit to be
provided, in any other taxable year. Motorola will indemnify you for judgments,
fines, penalties, settlement amounts and expenses

 



--------------------------------------------------------------------------------



 



(including reasonable attorneys fees and expenses) reasonably incurred in
defending any actual or threatened action, lawsuit, investigation or other
similar proceeding arising out of your employment with Motorola, provided that
if the matter is a civil action, you acted in good faith and in a manner you
reasonably believed to be in, or not opposed to, the best interests of Motorola
and if the matter is a criminal action, you had no reasonable cause to believe
your conduct was unlawful (in each case as determined under Delaware general
Corporation Law).
     8. RESTRICTIVE COVENANTS. You acknowledge that you have entered into
certain Stock Option Agreements and/or Stock Option Consideration Agreements
and/or Restricted Stock Agreements and/or Restricted Stock Units Agreements with
Motorola, as well as various other agreements for the protection of Motorola’s
confidential proprietary information, and agree that such agreements, including
but not limited to the non-disclosure, non-competition and non-solicitation
provisions therein, continue in full force and effect according to their terms.
     9. CONFIDENTIALITY OF AGREEMENT. You agree to keep the existence and terms
of this Agreement confidential, unless required by law to disclose this
information, or except as needed to be disclosed to your spouse, legal counsel,
financial advisors, outplacement firm, creditors, or anyone preparing your tax
returns. Notwithstanding the above, you may disclose a copy of this Agrreement,
excluding the economic terms, to any new or prospective employer.
     10. RETURN OF MOTOROLA PROPERTY. You further agree to return to Motorola by
your Transition Date all Motorola property and confidential and/or proprietary
information including the originals and all copies and excerpts of documents,
drawings, reports, specifications, samples and the like that were/are in your
possession at all Motorola and non-Motorola locations, including but not limited
to information stored electronically on computer hard drives or disks.
     11. NEW EMPLOYMENT. You agree that you will immediately inform Motorola of
(i) the identity of any new employment, start-up business or self-employment in
which you have engaged or will engage between the Transition Date and
December 31, 2010 (the “Notice Period”), (ii) your title in any such engagement,
and (iii) your duties and responsibilities. You hereby authorize Motorola to
provide a copy of this Agreement, excluding the economic terms, to any new
employer or other entity or business by which you are engaged during the Notice
Period. You further agree that during the Notice Period, you will provide such
information to Motorola as it may from time to time reasonably request in order
to determine your compliance with this Agreement.
     12. BREACH OF AGREEMENT.
(a) You acknowledge that Motorola’s agreement to make the payments set forth in
Paragraph 2 above is conditioned upon your faithful performance of your
obligations pursuant to Paragraphs 7, 8, 10 and 11 of this Agreement, and you
agree to repay to Motorola all sums received from Motorola under Paragraph 2,
less One Thousand Dollars ($1,000.00), if you breach any of your obligations
under Paragraphs 7, 8, 10 or 11 of this Agreement or the agreements referenced
in Paragraph 8. You further agree that in addition to any other remedies
available in law and/or equity, all of your vested and unvested stock options
will terminate and no longer be exercisable, and for all stock options exercised
within two years prior to your Separation Date or anytime after your Separation
Date, you will immediately pay to Motorola the difference between the exercise
price on the date of grant as reflected in the Award Document and the market
price on the date of exercise (the “spread”) for each affected stock option
grant. The above remedies are in addition to and cumulative with any other
rights and remedies Motorola may have pursuant to this Agreement and/or in law
and/or equity. In any dispute regarding this Agreement, each party will pay its
own fees and costs.
(b) You acknowledge that the harm caused to Motorola by the breach or
anticipated breach of Paragraph 7, 8, 10 or 11 of this Agreement will be
irreparable and you agree Motorola may obtain injunctive relief against you in
addition to and cumulative with any other legal or equitable rights and remedies
Motorola may have pursuant to this Agreement or law. You agree that any interim
or final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 15 below, will, at the request of Motorola, be entered on
consent and enforced by any such court having jurisdiction over you. This relief
would occur without prejudice to any rights either party may have to appeal from
the proceedings that resulted in any grant of such relief.

 



--------------------------------------------------------------------------------



 



(c) This Agreement (which includes the agreements referenced in Paragraph 8) is
your entire agreement with Motorola regarding the subject matter. No waiver of
any breach of any provision of this Agreement by Motorola shall be construed to
be a waiver of any succeeding breach or as a modification of such provision. The
provisions of this Agreement shall be severable and in the event that any
provision of this Agreement shall be found by any court as specified in
paragraph 15 below to be unenforceable, in whole or in part, the remainder of
this Agreement as well as the provisions of your prior agreements, if any,
regarding the same subject matter as that which was found unenforceable herein
shall nevertheless be enforceable and binding on the parties. You also agree
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, you affirmatively state that you have not, will not and
cannot rely on any representations not expressly made herein.
     13. NON-ADMISSION/GENERAL RELEASE. You and Motorola agree that, in exchange
for the payments and other terms described above, Motorola is not admitting to
any wrongdoing or unlawful action in its dealing with you and you fully and
completely release Motorola and hold it harmless from any and all legal claims
of any type to date arising out of your employment or the separation of your
employment from Motorola or any notice regarding your separation, whether known
or unknown, presently asserted or otherwise. This includes, but is not limited
to, breach of any implied or express employment contracts or covenants;
entitlement to any pay or benefits including any severance pay or benefits
related to or payable in connection with change in control events pursuant to
the 2006 Motorola Omnibus Incentive Plan , the Motorola, Inc. Senior Officer
Change in Control Plan, the Motorola, Inc. Corporate Officer Change in Control
Plan , the Motorola, Inc. Corporate Officer Transition Change in Control Plan,
or any other change in control severance plan, policy or arrangement, whether
arising prior to, or following the date hereof, and further including insurance
and any claims under any retirement plan; claims for wrongful termination,
public policy violations, defamation, emotional distress or other common law
matters; or claims of discrimination based on race, sex, age (Age Discrimination
in Employment Act), religion, national origin, disability, veteran’s status,
sexual preference, marital status or retaliation; or claims under the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act or the
Employee Retirement Income Security Act. If you are employed in Pennsylvania,
however, you are not waiving any claims under the Family and Medical Leave Act.
If you are employed in California, you expressly waive the protection of
Section 1542 of the Civil Code of the State of California, which states that: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” You
understand that by signing this General Release you are not releasing any claims
or rights that cannot be waived by law, including the right to file an
administrative charge of discrimination, nor are you releasing any rights to
indemnification under Motorola’s by-laws and/or insurance policies.
     14. CONDITIONS OF AGREEMENT. You agree that you are signing this Agreement
knowingly and voluntarily, that you have not been coerced or threatened into
signing this Agreement and that you have not been promised anything else in
exchange for signing this Agreement. You agree that if any part of this
Agreement is found to be illegal or invalid, the rest of the Agreement will
still be enforceable. You further agree that you have had sufficient time (at
least 21 days) to consider this Agreement and you were advised to consult with
an attorney, if desired, before signing below. You understand and agree that any
change, whether material or otherwise, to the initial terms of this Agreement
shall not restart the running of this 21-day period. This Agreement will not
become effective or enforceable until seven days after you sign it, during which
time you can revoke it if you wish, by delivering a signed revocation letter
within the seven-day period to Jill A. Goldy, Corporate Vice President, Law —
Labor and Employment, Motorola, Inc., 1303 East Algonquin Rd., Schaumburg,
Illinois 60196. Any alterations to this Agreement must be in writing, signed by
both parties.

 



--------------------------------------------------------------------------------



 



     15. GOVERNING LAW/VENUE. You and Motorola agree that this Agreement is
governed by the laws of Illinois, without giving effect to principles of
Conflicts of Laws, and any legal action related to this Agreement shall be
brought only in a federal or state court located in Illinois, USA. You accept
the jurisdiction of these courts and consent to service of process from said
courts solely for legal actions related to this Agreement.
     16. SECTION 409A COMPLIANCE. It is intended that this Agreement comply with
the provisions of Section 409A of the Code. This Agreement will be administered
in a manner consistent with this intent.

                  STUART REED       MOTOROLA, INC.    
 
                /s/ Stuart Reed   By:   /s/ Greg A. Lee                  
 
               
Date:
  March 7, 2008   Date:   March 7, 2008    
 
               

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
In consideration for the promises made by Motorola in the Agreement to which
this is Attachment A, you fully and completely release Motorola and hold it
harmless from any and all legal claims of any type to date arising out of your
employment or the separation of your employment from Motorola, whether known or
unknown, presently asserted or otherwise. This includes, but is not limited to,
breach of any implied or express employment contracts or covenants; entitlement
to any pay or benefits, related to or payable in connection with change in
control events pursuant to the 2006 Motorola Omnibus Incentive Plan , the
Motorola, Inc. Senior Officer Change in Control Plan, the Motorola, Inc.
Corporate Officer Change in Control Plan , the Motorola, Inc. Corporate Officer
Transition Change in Control Plan, or any other change in control severance
plan, policy or arrangement, whether arising prior to, or following the date
hereof, and further including insurance and any claims under the Elected
Officers Supplemental Retirement Plan or any other retirement plan; claims for
wrongful termination, public policy violations, defamation, emotional distress
or other common law matters; or claims of discrimination based on race, sex, age
(Age Discrimination in Employment Act), religion, national origin, disability,
veteran’s status, sexual preference, marital status or retaliation; or claims
under the Family and Medical Leave Act. If you are employed in California, you
expressly waive the protection of Section 1542 of the Civil Code of the State of
California, which states that: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” You understand by signing this General Release you
are not releasing any claims or rights that cannot be waived by law, including
the right to file an administrative charge of discrimination, nor are you
releasing any rights to indemnification under Motorola’s by-laws and/or
insurance policies. You further agree that you have had sufficient time (at
least 21 days) to consider the attached Agreement and you were advised to
consult with an attorney, if desired, before signing below. This Attachment A
will not become effective or enforceable until seven days after you sign it,
during which time you can revoke it if you wish, by delivering a signed
revocation letter within the seven-day period to Jill A. Goldy, Corporate Vice
President, Law — Labor and Employment, Motorola, Inc., 1303 East Algonquin Rd.,
Schaumburg, Illinois 60196.
Agreed to and accepted by:
 

     
 
STUART REED
   

         
Date:
       
 
 
 
    (to be signed after December 31, 2008 and before January 31, 2009)

 



--------------------------------------------------------------------------------



 



ATTACHMENT B

                                  Distributions do                 not begin
until the                 quarter following                 the quarter in      
  Last Day       which the date that         Worked       is 6 months after    
    (Transition       Transition Date PlanYear   Method   Date)   6 Months  
occurs.
2005
  Quarterly Over 15 Years Commencing at Termination   4/4/08   10/4/2008  
1/4/2009 (Quarterly)
2006
  Lump Sum Commencing at Termination   4/4/08   10/4/2008   1/4/2009(Lump Sum)
2007
  Lump Sum Commencing at Termination   4/4/08   10/4/2008   1/4/2009 (Lump Sum)

 



--------------------------------------------------------------------------------



 



Attachment C
Stuart Reed as of February 14, 2008

                                                                             
Option Grants                                                     Last   First  
Optionee   Grant   Options   Grant           Outstanding           Grant        
  EXERCISE RIGHTS Name   Name   ID   Date   Granted   Type   Outstanding  
Vested   Unvested   Price   Vest Schedule Desc   Additional vesting prior to
separation   VESTED   UNVESTED
REED
  STUART     12062216     04/22/2005     150,000     NQ     150,000       75,000
      75,000       15.93     25% per year for 4 years   additional 25% will vest
on 4/22/2008   Lesser of 1 year or remaining term   Forfeit
REED
  STUART     12062216     05/03/2006     250,000     NQ     250,000       62,500
      187,500       21.25     25% per year for 4 years   additional 25% will
vest on 5/3/2008   Lesser of 90 days or remaining term   Forfeit
REED
  STUART     12062216     07/25/2007     100,000     NQ     100,000       0    
  100,000       17.68     25% per year for 4 years   25% will vest on 7/25/2008
  Lesser of 90 days or remaining term   Forfeit
REED
  STUART     12062216     05/08/2007     150,000     NQ     150,000       0    
  150,000       17.70     25% per year for 4 years   25% will vest on 5/8/2008  
Lesser of 90 days or remaining term   Forfeit

                                                                             
RSU Grants                                                 Last   First  
Optionee   Grant   RSUs   Grant                                 Name   Name   ID
  Date   Granted   Type   Outstanding   Vested   Unvested       Vesting Schedule
Desc   Vesting Schedule Dates   Pro-rata under Invol. Term.   Total Vested As Of
12/31/08
REED
  STUART     12062216     04/22/2005     60,000     RSU     60,000       0      
0         100% after 3 years   100% will vest on 4/22/2008   n/a     60,000  
REED
  STUART     12062216     05/03/2006     50,000     RSU     50,000       0      
0         50% after 30 months,
50% after 60 months   50% will vest on November 3, 2008,
50% on May 3, 2011   pro-rata for 1 year of completed service     25,000  
REED
  STUART     12062216     05/08/2007     100,000     RSU     100,000       0    
  0         50% after 30 months, 50% after 60 months   50% will vest on
November 8, 2009, 50% on May 8, 2012   pro-rata for 1 year of completed service
    20,000  
REED
  STUART     12062216     07/25/2007     100,000     RSU     100,000       0    
  0         50% after 30 months, 50% after 60 months   50% will vest on
January 25, 2010, 50% on July 25, 2012   pro-rata for 1 year of completed
service     20,000  

 